DETAILED ACTION
Claims 1-20 have been examined.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, 9, 11, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Burger et al. (US 2020/0265301, hereinafter Burger), in view of Meijer et al. (US 2008/0282238, hereinafter Meijer).

As per claim 1, Burger teaches a computer-implemented method for generating an executable neural network, the method comprising: 
receiving source code that specifies a plurality of mathematical expressions that define one or more layers of a neural network (i.e., source code can be used as an input to the modelling framework to define a topology of the graph of a neural network model, APIs of the modeling framework can be instantiated and interconnected within the source code to specify a complex neural network model, see at least [0030], [0047], [0065]);
performing one or more compilation operations on a first mathematical expression included in the plurality of mathematical expressions (i.e., the compiler transforms the source code into executable code, metadata, configuration data, and/or data structures for representing the neural network model, see at least [0065], [0067]), based on the first variable being unassigned, determining that the first variable is to be learned when the neural network is trained (i.e., some or all of the model parameters can be determined by training the machine learning tool using representative input data, model parameters of the neural network can be initialized, see at least [0030], [0053]); 
generating compiled code corresponding to the first mathematical expression that, when executed, causes a value for the first variable to be generated (i.e., the compiler transforms the source code into executable code for representing the neural network model, some or all of the model parameters can be determined by training the machine learning tool using representative input data, see at [0030], [0065], [0067]).
Burger does not explicitly teach wherein the one or more compilation operations include determining that a first variable included in the first mathematical expression is unassigned.
Meijer teaches one or more compilation operations include determining that a first variable included in a first mathematical expression is unassigned (i.e., variable assignment can be identified as late bound, the replacement type is annotated to indicate late binding, such annotation can include associated metadata, see at least [0040], [0047]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Burger such that the one or more compilation operations include determining that a first variable included in the first mathematical expression is unassigned as similarly taught by Meijer because Burger teaches the compiler can generate metadata used to identify various information about the neural network during runtime (see at least [0067] of Burger), and thus it would have been obvious to use known technique in the art as taught by Meijer where compiler generates metadata indicating late binding (see at least [0047] of Meijer), such that the metadata generated by the compiler in Burger also indicates the model variables to be initialized while training a neural network. 

As per claim 8, Burger teaches executing the compiled code in a training phase of the neural network in order to determine the value for the first variable (i.e., some or all of the model parameters can be determined by training the machine learning tool using representative input data, see at [0030]).

As per claim 9, Burger teaches wherein the source code identifies a relationship between a first layer and a second layer included in the one or more layers (i.e., source code can be used as an input to the modelling framework to define a topology of the graph of a neural network model, APIs of the modeling framework can be instantiated and interconnected within the source code to specify a complex neural network model, higher-level APIs (e.g., layers), see at least [0065]);.

As per claims 11 and 18, these are the computer readable medium claims of claims 1 and 8.  Therefore, claims 11 and 18 are rejected using the same reasons as claims 1 and 8.

As per claim 19, Burger teaches wherein generating the compiled code comprises compiling the first mathematical expression into machine-executable code (i.e., the compiler transforms the source code into executable code, see at least [0065], [0067]).

As per claim 20, this is the system claim of claim 1.  Therefore, claim 20 is rejected using the same reasons as claim 1. 

Claims 2, 3, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Burger, in view of Meijer, further in view of Vijay, “Getting Started with TensorFlow”.

As per claim 2, Burger does not explicitly teach wherein the first variable is specified in a first portion of the first mathematical expression, and the one or more compilation operations include instantiating the first mathematical expression based on a second portion of the first mathematical expression.
Vijay teaches first variable is specified in a first portion of the first mathematical expression, and one or more compilation operations include instantiating the first mathematical expression based on a second portion of the first mathematical expression (see at least pages 3-4, section Lazy Evaluation mode vs Eager evaluation mode; EN: the example expression C=A+B is one example of a variable that is specified in a first portion and the expression is instantiated based on the second portion A+B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Burger such that the first variable is specified in a first portion of the first mathematical expression, and the one or more compilation operations include instantiating the first mathematical expression based on a second portion of the first mathematical expression as similarly taught by Vijay because lazy evaluation is the preferred mode for computation and model building in TensorFlow where no value is generated until a directed graph is evaluated within a session (see at least pages 3-4, section Lazy Evaluation mode vs Eager evaluation mode of Vijay).

As per claim 3, Burger does not explicitly teach wherein determining that the first variable is unassigned comprises determining whether a corresponding value for the first variable has been assigned after the first mathematical expression is instantiated.
Vijay teaches wherein determining that a first variable is unassigned comprises determining whether a corresponding value for the first variable has been assigned after the first mathematical expression is instantiated (see at least pages 3-4, section Lazy Evaluation mode vs Eager evaluation mode; EN: in example expression C=A+B, A+B is first determined before C is given the value).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Burger such that determining that the first variable is unassigned comprises determining whether a corresponding value for the first variable has been assigned after the first mathematical expression is instantiated as similarly taught by Vijay because lazy evaluation is the preferred mode for computation and model building in TensorFlow where no value is generated until a directed graph is evaluated within a session (see at least pages 3-4, section Lazy Evaluation mode vs Eager evaluation mode of Vijay).

As per claims 12 and 13, these are the computer readable medium claims of claims 2 and 3.  Therefore, claims 12 and 13 are rejected using the same reasons as claims 2 and 3.

Claims 4, 5, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Burger, in view of Meijer, further in view of Solegaonkar “Lazy Execution”.

As per claim 4, Burger does not explicitly wherein determining that the first variable is to be learned during training is further based on a property of a first layer included in the one or more layers.
Solegaonkar teaches determining that the first variable is to be learned during training is further based on a property of a first layer included in the one or more layers (i.e., we can finally run the command to get value of a particular node in the graph, TensorFlow looks back to check all the nodes that are required for this requested node, only those nodes are evaluated in the appropriate order, see at least pages 1-2, sections Node, Graph, Session).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Burger such that determining that the first variable is to be learned during training is further based on a property of a first layer included in the one or more layers as similarly taught by Solegaonkar because it is known that nodes in a layer of neural network depends on nodes of the previous layer and in TensorFlow which is based on lazy execution, a node is evaluated only when it is needed (see at least pages 1-2, sections Node, Graph, Session of Solegaonkar).

As per claim 5, Burger does not explicitly teach wherein the property of the first layer comprises an assignment of an input of the first layer to an output of a second layer included in the one or more layers, wherein the input of the first layer is associated with the first variable.
Solegaonkar teaches wherein the property of the first layer comprises an assignment of an input of the first layer to an output of a second layer included in the one or more layers, wherein the input of the first layer is associated with the first variable (i.e., third layer is obtained as dot product of its matrix with the output of the second layer, see at least pages 1-2, sections Node, Graph, Session).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Burger such that wherein the property of the first layer comprises an assignment of an input of the first layer to an output of a second layer included in the one or more layers, wherein the input of the first layer is associated with the first variable as similarly taught by Solegaonkar because it is known that nodes in a layer of neural network depends on nodes of the previous layer where the output of one layer is used to calculate the output of the next layer (see at least pages 1-2, sections Node, Graph, Session of Solegaonkar).

As per claims 14 and 15, these are the computer readable medium claims of claims 4 and 5.  Therefore, claims 14 and 15 are rejected using the same reasons as claims 4 and 5.

Claims 6, 7, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Burger, in view of Meijer, further in view of Basu et al. (US 2020/0226496, hereinafter Basu).

As per claim 6, Burger does not explicitly teach displaying the first variable in a learned variable user interface.
Basu teaches displaying a first variable in a learned variable user interface (i.e., provide one or more graphical user interface, a user may specify which of the hyperparameters associated with the selected machine-learning model to optimize, see at least [0064], [0065]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Burger to display the first variable in a learned variable user interface as similarly taught by Basu in order to allow a user to specify machine-learning model parameters to be optimized (see at least [0064], [0065] of Basu).

As per claim 7, Burger does not explicitly teach wherein, prior to executing the compiled code, receiving a confirmation input via the learned variable user interface confirming that the first variable is to be learned during training.
Basu teaches prior to executing the compiled code, receiving a confirmation input via the learned variable user interface confirming that the first variable is to be learned during training (i.e., provide one or more graphical user interface, a user may specify which of the hyperparameters associated with the selected machine-learning model to optimize, see at least [0064], [0065]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Burger such that prior to executing the compiled code, receiving a confirmation input via the learned variable user interface confirming that the first variable is to be learned during training as similarly taught by Basu in order to allow a user to specify machine-learning model parameters to be optimized (see at least [0064], [0065] of Basu).

As per claims 16 and 17, these are the computer readable medium claims of claims 6 and 7.  Therefore, claims 16 and 17 are rejected using the same reasons as claims 6 and 7.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Burger, in view of Meijer, further in view of Hammond et al. (US 2017/0213131, hereinafter Hammond).

As per claim 10, Burger does not explicitly teach receiving an update to the source code within a web browser application and recompiling the updated source code within an execution framework of the web browser.
Hammond teaches receiving an update to the source code within a web browser application and recompiling the updated source code within an execution framework of the web browser (i.e., modifying source code, sending the source code to the compiler for compiling, a  graphical interface can include web-based interface through a browser, see at least [0049], [0050], [0110]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Burger to receive an update to the source code within a web browser application and recompiling the updated source code within an execution framework of the web browser as similarly taught by Hammond because it is known in the art to modify source code when needed and to recompile the modified source code, and browser interface are well known in the art for providing a user interface. 
Response to Arguments
Rejection of claims under §103: 
As per claim 1, Applicant argued that Meijer does not disclose determining that a first variable included in the first mathematical expression is unassigned. Applicant argued that Meijer discloses only the idea of binding types of variables and other programmatic elements identified as late bound at runtime, and such an operation is different than, and does not involve, determining that a given variable is unassigned. Applicant argued that Meijer, in paragraph [0040], includes an example of a variable assignment that is identified as late bound, which contradicts the idea of a late bound variable being unassigned.  Applicant argued that Burger necessarily fails to disclose the idea of learning a model parameter when the neural network is trained based on the fact that the model parameter is unassigned, as expressly claimed. Applicant argued that Burger is silent with respect to the idea of any model parameter being unassigned.
Applicant’s arguments have been fully considered, but are not persuasive. Meijer teaches variable assignment can be identified as late bound, for example, in paragraph [0040], Meijer teaches the variable assignment “Int y=x.foo())” can be identified as late bound from an associated custom attribute. In the example in paragraph [0040], the variable y is considered as unassigned because late binder component operate at runtime to bind types to programmatic elements identified as late bound. Thus, determining a variable assignment is late bound would   determine that a first variable included in a first mathematical expression (i.e., variable in the variable assignment) is unassigned.
Burger teaches learning a model parameter when the neural network is trained based on the fact that the model parameter is unassigned. Burger teaches in a method of training a neural network, model parameters, such as weights and biases, of the neural network can be initialized (see at least [0053]). The model parameters, such as weights and biases are unassigned because they must be initialized as part of the training process. Burger further teaches some or all of the model parameters can be determined by training the machine learning tool using representative input data (see at least [0030]).  Thus, the model parameters are learned when the neural network is trained.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Eric Lippert, “What is late binding?”, Fabulous adventures in coding, February 2012, retrieved from: https://ericlippert.com/2012/02/06/what-is-late-binding/

Applicant’s amendment necessitated the new ground(s) of rejection presented in this office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP §706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jue Louie whose telephone number is 571-270-1655.  The examiner can normally be reached on M-F 9:30 am - 5:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li Zhen can be reached on 571-272-3768.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Jue Louie/
Primary Examiner
Art Unit 2121